Citation Nr: 0723804	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  95-21 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to January 12, 1997, 
for the grant of service connection for pancreatitis.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in St. Paul, Minnesota.  The Board 
remanded the appeal for additional development, most recently 
in January 2007, and this matter is again before the Board 
for appellate review.

In June 1999 the veteran gave testimony before the 
undersigned Veterans Law Judge at the RO.  

A signed statement from the veteran was received into the 
record in June 2007, subsequent to certification of the 
appeal to the Board.  It was not accompanied by a signed 
waiver of RO consideration.  However, as the statement is not 
pertinent to the issue on appeal, the veteran is not 
prejudiced by the Board's consideration of the appeal at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The veteran's formal claim of entitlement to service 
connection for pancreatitis was received in April 1998.

2.  No document prior to January 12, 1997, may be construed 
as an informal claim of entitlement to service connection for 
pancreatitis.


CONCLUSION OF LAW

The criteria for an effective date prior to January 12, 1997 
for the award of service connection for pancreatitis have not 
been met.  38 U.S.C.A. § 5110, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                     VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in June 2005 and February 2007, the 
veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letter informed 
the veteran that he should submit any medical evidence 
pertinent to his claim.

While the VCAA notice in this case was not provided prior to 
the initial AOJ adjudication, notice was provided by the AOJ 
prior to the transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The claim was thereafter 
readjudicated (see April 2006 and April 2007 supplemental 
statements of the case).  Therefore, notwithstanding 
Pelegrini, it is not prejudicial to the veteran to consider 
his claim on the merits at this time; the Board finds that 
the notice requirements of the VCAA are satisfied.  Further, 
the veteran has received notice in accordance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service personnel and medical records, and VA 
and private treatment records are associated with the claims 
file.  The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

A formal service connection claim as to pancreatitis 
disability was received by VA in April 1998.  Service 
connection for pancreatitis was granted in the January 1999 
rating decision on appeal.  Due to, according to the RO, a 
January 12, 1998 VA hospital record (which was considered by 
the RO as an informal claim) which showed treatment for 
pancreatitis, the January 1999 rating decision assigned an 
effective date of January 12, 1998 for the grant of service 
connection for pancreatitis.  A March 2006 RO decision 
assigned an effective date of January 12, 1997, for the 
veteran's pancreatitis, based, as discussed by the RO, on VA 
medical records reflecting treatment for pancreatitis dated 
one year prior to the veteran's claim.

The Board must consider whether any evidence of record prior 
to January 12, 1997, could serve as an informal claim in 
order to entitle the veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2006).

In reviewing the evidence to determine whether any 
communication submitted by the veteran indicates an attempt 
to apply for service connection for pancreatitis, no document 
submitted prior to January 12, 1997 indicates an intent to 
pursue a claim of entitlement to service connection for 
pancreatitis.  The Board also notes that the veteran has not 
asserted that such a document exists.

It is further noted that, under 38 C.F.R. § 3.157, a VA 
report of examination or hospitalization will be accepted as 
an informal claim for benefits.  However, the provisions of 
38 C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the veteran's April 1998 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that a claim, be it formal or informal, of entitlement to 
service connection for pancreatitis disability was of record 
earlier than January 12, 1997.  38 C.F.R. § 3.157; Crawford 
v. Brown, 5 Vet. App. 33 (1993).

In his May 2007 substantive appeal, the veteran essentially 
indicated that the effective date in this case should 
correspond to the date that his pancreatitis began.  The date 
his pancreatitis started, in the veteran's view, is contained 
in records from the Douglas City Hospital, a private 
facility.  Such records do reflect a diagnosis of 
pancreatitis beginning in December 1996.  The Board observes, 
however, that no records from that facility were of record 
prior to January 12, 1997 (it appears that they were first 
associated with the claims file in November 1999).  Moreover, 
the Board observes that 38 C.F.R. § 3.157 (b)(2) specifically 
indicates that the date on which evidence is received from a 
private physician or layman is the date which will be used 
for effective date purposes.  Regardless, the Douglas City 
Hospital records can not be used to establish an effective 
date earlier than January 12, 1997 in this case.

In sum, the evidence of record provides no basis for an award 
of service connection for pancreatitis prior to January 12, 
1997.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to an effective date prior to January 12, 1997, 
for an award of service connection for pancreatitis is 
denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


